73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Benjamin Henderson JONES, Plaintiff-Appellant,v.J. SARGENT REYNOLDS COMMUNITY COLLEGE, its Teachers,Officers, Agents, Attorneys, Proxies, Employees, Affiliates;D. Guillory;  Edward Murray;  Ron Angelone;  James S.Gilmore, III;  Douglas Wilder;  George F. Allen, Governor,Defendants-Appellees.
No. 95-7053.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 4, 1996.

Benjamin Henderson Jones, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Benjamin Jones appeals from a district court order dismissing his complaint without prejudice for failure to amend and particularize his complaint and denying his motions for default judgment and a temporary restraining order.  We dismiss the appeal.


2
The district court's dismissal order makes clear that Jones may save his complaint by amendment.  Thus, this appeal of that order is interlocutory.  Domino Sugar Corp. v. Sugar Workers Local 293, 10 F.3d 1064, 1067 (4th Cir.1993).  Regarding the portion of the order denying Jones's request for a temporary restraining order, a request regarding facts unbound to the substance of the initial complaint, we find no extraordinary circumstances that would merit allowing an interlocutory appeal.  Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).


3
Thus, we dismiss Jones's appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.